IN THE
                         TENTH COURT OF APPEALS

                                No. 10-21-00035-CV

MATTSNOW PROPERTIES, LLC,
MARK D. MATTLAGE-THURMOND
AND ROBERT J. SNOWDEN,
                                                          Appellants
v.

FIRST NATIONAL BANK OF MCGREGOR
D/B/A YOUR BANK FOR LIFE,
AND WALT FAIR, PLLC,
                                                          Appellees



                          From the 414th District Court
                            McLennan County, Texas
                           Trial Court No. 2021-209-5


                          MEMORANDUM OPINION


      Appellants Mattsnow Properties, LLC, Mark Mattlage-Thurmond, and Robert J.

Snowden have filed a motion to dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).

Appellants explain that this interlocutory appeal is now moot.
       Dismissal of this appeal would not prevent a party from seeking relief to which it

would otherwise be entitled. See id. Appellants’ motion to dismiss is therefore granted,

and this appeal is dismissed.




                                                       MATT JOHNSON
                                                       Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Dismissed
Opinion delivered and filed March 24, 2021
[CV06]




Mattsnow Props., LLC v. First Nat’l Bank of McGregor                               Page 2